Citation Nr: 0918584	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anxiety disorder.

2. Entitlement to service connection for Posttraumatic Stress 
Disorder.

3. Entitlement to service connection for psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 until January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.  It was previously before the Board in April 
2008 but was remanded to the RO to cure a defect in proper 
notice to the Veteran.  The defect was cured by a letter sent 
to the Veteran in May 2008 and the issue comes, once again, 
before the Board for review.

The Board notes, as it did in its prior decision on this 
matter, that the Veteran's request to reopen a previously 
denied anxiety disorder claim has at times been characterized 
as a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). The RO has treated that 
issue as a component of the previously denied claim. However, 
the standard for evaluating PTSD differs from that for other 
psychiatric disorders, and therefore the Board considers the 
Veteran's claim of service connection for PTSD independently 
from the Veteran's claim to reopen the issue of service 
connection for anxiety disorder.

In a supplemental statement of the case sent to the Veteran 
in February 2005, the RO first considered the issue of new 
and material evidence before moving to the merits of the 
Veteran's PTSD claim.  However, as this the first 
adjudication on the issue of entitlement to service 
connection for PTSD, the claim has not yet been subject to a 
final decision.  Because no prior final decision exists, the 
Board need not consider the question of reopening the claim 
before proceeding.

The issue of entitlement to service connection for anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed January 1973 rating decision, the RO 
denied a claim of entitlement to service connection for 
anxiety disorder.

2. The evidence added to the record since January 1973, when 
viewed by itself or in context of the entire record, does not 
relate to any unestablished facts necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The credible evidence of record does not indicate a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A January 1973 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
anxiety disorder, is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has not been received to reopen 
the claim to establish legal entitlement to service 
connection for anxiety disorder. 38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in May 2008, thus meeting the requirements of 
notice as related to Kent.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in October 2003, June 2004, March 2006 and May 
2008 that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated with 
the issuance of a supplemental statement of the case in March 
2009.  Consequently, the Board finds that any timing 
deficiency has been appropriately cured and that such 
deficiency did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case VA was deficient in its duty to assist the Veteran in 
development of his claim.  The question of assistance is 
fully addressed below in the REMAND portion of this decision.

Anxiety Disorder

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The RO considered and denied the Veteran's claim of 
entitlement to service connection for anxiety disorder in 
January 1973.  The Veteran did not appeal that determination 
in a timely manner and it became final.  See 38 U.S.C.A. § 
7104.  In July 2003 the Veteran sought to reopen his claim 
and in January 2004 the RO denied his request to reopen.  The 
Veteran appeals from that denial.

As stated, the RO's January 1973 rating decision is the last 
final determination of record with respect to the Veteran's 
anxiety disability claim.  The pertinent evidence associated 
with the claims file at the time of that decision included 
service treatment records and a VA examination from January 
1973.  Service treatment records did not reveal any 
complaints of anxiety during service.  In fact the Veteran's 
December 1971 indicated "normal" psychiatric findings.  The 
VA examination from January 1973, however, indicated that the 
Veteran was suffering from anxiety, though it failed to draw 
a connection from the Veteran's anxiety to active service. 

Based on the lack of in-service treatment and lack of 
evidence connecting the Veteran's anxiety disorder to active 
service, in January 1973 the RO denied the Veteran's claim.  
Evidence added to the record since that time includes Social 
Security Administration (SSA) medical records, private 
physician evaluations from April 2000 and January 2004 and, 
VA examination and treatment records.  Additionally, an 
undated personal statement from the Veteran's wife attesting 
to the Veteran's history of psychiatric treatment has also 
been added to the record.

Of the evidence detailed above, none was previously before 
agency decisionmakers.  However, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously before 
agency decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  In this case subsequent VA 
and private medical examinations, including those from 
November 2003 and May 2004,  revealed additional diagnoses of 
anxiety disorders.  However, any evidence of a diagnosis for 
an anxiety disorder is merely duplicative of the diagnosis 
established in a VA examination in January 1973 and that 
examination was before agency decisionmakers at the time of 
the last final decision.

The aforementioned personal statement of the Veteran's wife 
was also not before agency decisionmakers at the time of the 
last final decision, nor were other statements throughout the 
record from the Veteran regarding his history of psychiatric 
treatment and anxiety.  Although new to the record, such 
evidence cannot be considered new and material under 38 
C.F.R. § 3.156(a) because it is cumulative of other evidence 
which had been before agency decisionmakers at the time of 
the last final decision.  Specifically, in his original claim 
for service connection, submitted in December 1972, the 
Veteran asserted that his anxiety disorder began in December 
1970, hence any evidence regarding the history of his anxiety 
disorder would be duplicative of his prior stated claim that 
his anxiety disorder began in December 1970.

For the forgoing reasons, the recently submitted evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).  For these reasons, the Board finds that criteria for 
new and material evidence as set forth under 38 C.F.R. § 
3.156(a) have not been met with respect to this claim.

As no new and material evidence has been received since the 
last final denial in September 2004, the Veteran's request to 
reopen his claim for service connection for anxiety disorder 
must be denied. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Posttraumatic Stress Disorder

The Veteran is also claiming entitlement to service 
connection for PTSD and, to that end, the Board has reviewed 
all of the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record. Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the Veteran's claim.

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Regarding a claim for service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

In this case the Veteran was diagnosed by Dr. R.N. as having 
PTSD in a private medical evaluation in January 2004.  Dr 
R.N. conducted an examination of the Veteran but did not 
indicate whether he reviewed the Veteran's service treatment 
records.  The examiner recorded a history which we find to be 
inaccurate and did not identify a stressor other than in the 
most general of terms.  In May 2004 the Veteran also 
underwent a VA examination.  The examiner reviewed the 
Veteran's claims file and conducted an objective examination 
of the Veteran.  The examiner came to two primary 
conclusions.  First, he diagnosed the Veteran with an anxiety 
disorder.  Second he concluded that making his diagnosis, Dr. 
R.N. failed to properly apply appropriate diagnostic criteria 
for PTSD to the Veteran's symptomatology.

After a careful review of both expert opinions, the Board 
finds Dr. R.N.'s diagnosis to be of less probative value than 
the VA examiners of May 2004.  It is noted that the Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  In this case Dr. R.N.'s failure to review the 
Veteran's service treatment and obtain an accurate history 
records weighs heavily against his diagnostic conclusion.  We 
find that the opinion of R. N. is in conflict with the more 
probative contemporaneous record.  R.N. reported that the 
veteran experienced depression during service.  However, at 
separation, the psychiatric evaluation was normal.  Whether 
the appellant reported depression or not during service is 
not determinative; far more probative is the observation of a 
medical professional that the Veteran was normal.  R. N. also 
reported that the Veteran had lost weight, weighing 95 lbs.  
However, the December 1971 separation examination disclosed 
that he weighed 140 lbs.  We conclude that the 
contemporaneous records are more probative than the 
appellant's after-the fact statements and a medical report 
based upon an inaccurate history is equally inaccurate.  We 
also note that the VA examiner clearly established that R.N. 
did not properly apply diagnostic criteria.  In view of the 
fact that the R.N. statement is so vague as to stressors, we 
conclude that he VA opinion is supportable and more 
probative.

The available credible evidence reveals that the Veteran does 
not have PTSD.  As the evidence of record establishes that he 
does not have the claimed disability, the evidence cannot 
support a grant of service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See, 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for anxiety disorder 
cannot be reopened, and to this extent, the appeal is denied.

Service connection for posttraumatic stress disorder is 
denied.


REMAND

In reviewing the record, the Board finds that additional 
development is required before the appeal may be adjudicated 
on the merits.  Specifically, a VA examination is necessary 
to determine the onset, on confirmation, of a psychotic 
disorder.

In reaching the above conclusion, the Board notes that VA 
must afford a Veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Court in McLendon v. Nicholson 20 Vet. App. 79 (2006), 
provided further guidance holding that VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon, 20 Vet. 
App. 79 (2006).

In the present case symptoms identified throughout the record 
are consistent with the clinical definition of a psychotic 
disorder as described within the DSM-IV.  Specifically, in a 
January 1973 VA examination, the Veteran was noted to have 
disorganized speech to the point of incoherence.  
Additionally, an April 2000 private medical evaluation 
indicated that the Veteran had an "atypical psychosis" 
while a January 2004 private medical evaluation revealed the 
presence of visual hallucinations.

After a review of the record, including the Veteran's 
statements, the Board broadly interprets the Veteran's claim 
to include any mental disorder.  Although anxiety has been 
diagnosed, an opinion is sought on whether a psychotic 
disorder, or any form of mental disorder, is present and 
causally related to active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a examination 
to determine if he is currently suffering 
from any psychotic disorder. The claims 
folder must be made available to the 
examiner for review of the case. 

If it is determined that the Veteran 
currently suffers from a psychosis, the 
examiner is to assess whether such was 
manifested within the first post-service 
year.  Moreover, as to any diagnosed 
acquired psychiatric disability, the 
examiner is to address whether it is at 
least as likely as not (i.e., 50-50 
probability) that the current mental 
disorder is causally related to or 
coincident with the Veteran's time in 
service.  In responding to this inquiry, it 
should be considered whether symptoms 
diagnosed as "anxiety reaction" in January 
1973, constitute early manifestations of 
any currently diagnosed mental disorder.  
Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

2. Upon completion of the above, 
readjudicate the issue on appeal. If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


